Name: Regulation (EEC) No 1280/75 of the Commission of 21 May 1975 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 / 14 Official Journal of the European Communities 22. 5 . 75 REGULATION (EEC) No 1280/75 OF THE COMMISSION of 21 May 1975 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (') of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1 707/73 (2), and in particular Article 27(5) thereof ; Having regard to Council Regulation No 162/ 66/EEC (3 ) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in parti ­ cular Article 8 thereof ; Whereas Article 34 (2) of Commission Regulation (EEC) No 1 204/72 (4 ) of 7 June 1972 laying down detailed rules for the application of the subsidy system for oilseeds, as last amended by Regulation (EEC) No 965/75 (5 ), provides that the subsidy fixed previously shall be retained when there has been only a slight variation in the factors of calculation of the subsidy ; whereas the application of this provision brings about an imbalance in relation to market realities ; whereas as a result the provision in question should be re ­ pealed ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 Paragraph 2 of Article 34 of Regulation (EEC) No 1204/72 shall be repealed . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 175, 29 . 6 . 1973, p. 5 . (3 ) OJ No 197, 29 . 10 . 1966 , p . 3393/66 . (4 ) OJ No L 133 , 10 . 6 . 1972, p. 1 . ( 5 ) OJ No L 93 , 15 . 4 . 1975 , p. 14 .